Case 2:20-cv-02484-SHM-atc Document 23 Filed 09/15/21 Page 1 of 22    PageID 951



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION

                                    )
 NANETTE MASON,                     )
                                    )
      Plaintiff,                    )
                                    )
                                    )
                                    )
 v.                                 ) No. 2:20-cv-02484-SHM-atc
                                    )
 FEDERAL EXPRESS CORPORATION,       )
                                    )
      Defendant.                    )
                                    )
                                    )
      ORDER DENYING NANETTE MASON’S MOTION FOR SUMMARY JUDGMENT
    ON THE ADMINISTRATIVE RECORD AND GRANTING FEDERAL EXPRESS
            CORPORATION’S MOTION FOR SUMMARY JUDGMENT


      Plaintiff Nanette Mason (“Mason”) seeks to recover short-

 term disability (“STD”) benefits under a policy provided to her

 by Defendant Federal Express Corporation (“FedEx”). (D.E. No.

 1.) Before the Court are two motions. The first is Mason’s

 February    8,   2021    Motion    for   Summary     Judgment       on   the

 Administrative Record. (D.E. No. 18.) FedEx responded on March

 17, 2021. (D.E. No. 22.) The second is FedEx’s February 9, 2021

 Motion for Summary Judgment. (D.E. No. 19.) Mason did not file

 a response. Mason’s motion for summary judgment is DENIED.

 FedEx’s motion for summary judgment is GRANTED.
Case 2:20-cv-02484-SHM-atc Document 23 Filed 09/15/21 Page 2 of 22   PageID 952



 I.   Background

      A.    Mason’s Position and Terms of the STD Plan

      Mason began working at FedEx in 2006. Her job, at all

 relevant times, was handler/Non-DOT-Warehouse. (D.E. No. 13 at

 228.) 1 Her job requirements included the “ability to lift 50 lbs.

 [and] to maneuver packages of any weight above 50 lbs. with

 appropriate equipment and/or assistance from another person.”

 (Id.) Through at least July 31, 2019, Mason was a permanent full-

 time employee of FedEx and an Eligible Employee covered under

 its STD Plan. (D.E. No. 19-1 at 919; D.E. No. 13 at 857-58.)

      The STD Plan (the “Plan”) is a self-funded employee welfare

 benefit plan governed by the Employee Retirement Income Security

 Act (“ERISA”), 20 U.S.C. §§ 1001, et seq. (D.E. No. 19-1 at 919.)

 FedEx is the Administrator of the Plan, and Aetna is the Claims

 Paying Administrator. (D.E. No. 13 at 856 (STD Plan § 1.1).) The

 Plan empowers Aetna “to interpret the Plan’s provisions in its

 sole and exclusive discretion . . . .” (Id. at 878 (STD Plan §

 4.3(d).) Employees contact Aetna directly to initiate a claim

 for STD benefits. (D.E. No. 19-1 at 920.) If an STD benefits

 claim is denied, Aetna must communicate its decision to the

 employee, advise the employee of her right to appeal the denial,




 1 Unless otherwise noted, pin cites to record documents refer to the
 PageID page number.

                                        2
Case 2:20-cv-02484-SHM-atc Document 23 Filed 09/15/21 Page 3 of 22     PageID 953



 and facilitate the appeal process through the Aetna Appeals

 Review Committee (“ARC”). (D.E No. 19-1 at 920.) FedEx is not

 involved in the benefit determination or appeal process. (Id.)

      To qualify for STD benefits under the Plan, an employee

 must establish a “Disability.” (D.E. No. 13 at 864 (STD Plan §

 3.1).) To establish a Disability, the employee must have an

 “Occupational Disability,” which is defined by the Plan as the

 “inability    of    a   Covered   Employee,   because     of   a   medically-

 determinable       physical   impairment    or   Mental      Impairment,   to

 perform the duties of [her] regular occupation.” (Id. at 859

 (STD Plan § 1.1.(s)).) The Disability must be “substantiated by

 significant objective findings, which are defined as signs which

 are noted on a test or medical exam and which are considered

 significant        anatomical,     physiological        or     psychological

 abnormalities which can be observed apart from the individual’s

 symptoms.” (Id. at 857 (STD Plan § 1.1(j)).) The Plan places the

 burden on its participants to substantiate an alleged Disability.

 (Id. at 874 (STD Plan § 4.1).)

      Coverage under the Plan automatically terminates on the

 date an employee “ceases to meet the definition of an Eligible

 Employee . . . .”        (Id. at 863 (STD Plan § 2.2(d)).) Under the

 terms of the Plan, “[A] Permanent Full-Time Employee who is on

 a personal leave of absence or an unapproved disability (for an

 illness or injury for which a claim for benefits has been denied

                                         3
Case 2:20-cv-02484-SHM-atc Document 23 Filed 09/15/21 Page 4 of 22           PageID 954



 by the Claims Paying Administrator) shall not be an Eligible

 Employee unless the Employee is eligible for and approved for

 leave of absence under the Family Medical Leave Act of 1993

 (‘FMLA’).” (Id. at 858 (STD Plan § 1.1(l).)

      B.      Mason’s Claims for STD Benefits

      Mason’s claims for STD benefits stem from a breast reduction

 surgery, subsequent complications, and revisional procedures. In

 2016, Mason underwent bilateral reduction mammoplasty. (Id. at

 148.)     Since    the   surgery,      she       has    experienced   recurrent

 hypertrophic and keloid scar formation across her breasts and

 chest wall. (Id.) Mason has undergone additional surgeries and

 procedures to treat the tightness and pain allegedly caused by

 the scarring. (Id.)

      On March 25, 2019, Mason underwent surgical excision of the

 scars   on   her    chest    wall,    tissue      rearrangement,      and    laser

 treatment on the scarring underneath her breasts. (Id. at 187.)

 Dr. Sai Velamuri, a board-certified plastic surgeon, performed

 those procedures. (Id.) His office notes from March 25, 2019,

 reflect the existence of both hypertrophic and keloid scar

 formation, but he does not offer any opinions about Mason’s

 functional        capacity   or      otherwise         chart   limitations      or

 restrictions caused by the scarring. (Id.)

      After the surgical excision and laser treatment, Dr. Holger

 Gieschen, a board-certified oncologist, administered several

                                              4
Case 2:20-cv-02484-SHM-atc Document 23 Filed 09/15/21 Page 5 of 22              PageID 955



 consecutive rounds of radiation treatments to Plaintiff. (Id. at

 145.) Dr. Gieschen had previously met with Mason on March 11,

 2019,   to     discuss     treatment    options     for   Mason’s         scarring,

 including     the    postoperative     radiation      therapy       Dr.    Gieschen

 subsequently performed. (Id. at 148-50.) His notes from their

 initial March 11, 2019 meeting reflect that Mason presented with

 complaints of pain, tightness, and sporadic difficulty taking

 deep breaths, all of which she attributed to the scarring. (Id.)

 His notes also reflect a diagnosis of keloid scar formation along

 Mason’s chest wall and breasts. (Id.) His records do not identify

 any limitations, restrictions, or functional impairment due to

 the scar formation or diagnosis. (Id.) He does not correlate his

 findings and diagnosis to any functional impairment claimed by

 Mason or otherwise opine that his diagnosis precludes Mason from

 performing her essential job functions. (Id.)

      On March 26, 27, and 28, 2019, Dr. Gieschen successfully

 administered        radiation     treatments   to    Mason.    (Id.       at    154.)

 According     to     his   treatment   summary      chart,    Mason       responded

 favorably to the treatment and did not experience any abnormal

 side effects or reactions. (Id.) Dr. Gieschen’s chart reflects

 a   pain     score    of   0/10    following   treatment,       a    significant

 improvement from the 10/10 pain level that Mason had reported

 during her March 11, 2019 visit. (Id.) Dr. Gieschen did not



                                           5
Case 2:20-cv-02484-SHM-atc Document 23 Filed 09/15/21 Page 6 of 22       PageID 956



 identify     any    limitations        or       restrictions     on    Mason’s

 functionality in his treatment summary. (Id.)

      On    March   29,   2019,   the   day      after   her   final   radiation

 treatment, Mason met with Nurse Practitioner Jennifer Temple for

 a postoperative assessment. Nurse Practitioner Temple’s notes

 reflect    that    Mason’s       “chest     scars       remain   painful   and

 hypertrophic,” with worsening contracture to her sternal area.

 (Id. at 184.) On April 5, 2019, Mason returned for a follow-up

 visit with Nurse Practitioner Temple, where Mason presented with

 similar complaints of pain and tightness. (Id. at 179.) Nurse

 Practitioner Temple placed a temporary lifting restriction on

 Mason. Temple said that Mason was unable to lift more than five

 pounds and “need[ed] to remain in a clean, climate controlled

 environment.” (Id.) Temple said that Mason’s ability to function

 would likely improve by June 22, 2019. (Id.)

      Over the following two months, Nurse Practitioner Temple

 continued to treat Mason and charted significant improvement in

 Mason’s condition. Temple’s office clinic notes from a May 23,

 2019 appointment reflect that Mason’s “sternal area [was] healing

 well,” with no open areas, drainage, or infection. (Id. at 251.)

 Temple’s notes also reflect that Dr. Velamuri was pleased with

 Mason’s progress, that all incision sites had improved since the

 March 25, 2019 surgery, and that Mason’s reported pain level was

 0/10. (Id. at 252.) Temple’s office notes from a June 20, 2019

                                             6
Case 2:20-cv-02484-SHM-atc Document 23 Filed 09/15/21 Page 7 of 22                  PageID 957



 appointment show similar improvement. (Id. at 239-40.) They

 reflect that the surgical sites in Mason’s sternal area had fully

 healed    and     that   no    drainage,    open        areas,      or    infection     had

 occurred.       (Id.)     Although        Mason’s           scars       still     appeared

 hypertrophic, they continued to improve, as did Mason’s pain,

 which she continued to deny. (Id.)

      Dr.     Velamuri         recommended        that       Mason    undergo       another

 surgical excision in September 2019 to remove the remaining

 hypertrophic scarring. On August 22, 2019, Mason met with Dr.

 Velamuri for a pre-operative assessment that reflected continued

 improvement in Mason’s scarring. (Id. at 219-21.) Although Dr.

 Velamuri’s      office    notes     reflect          some    levels      of     continuing

 hypertrophic scarring and intermittent pain, his notes confirm

 continued improvement of those symptoms since Mason underwent

 surgery in March 2019. (Id. at 219.) Dr. Velamuri’s examination

 of Mason’s surgical site did not reveal open areas, drainage, or

 infection. (Id.) Mason was charted as having a full range of

 motion, no complaints of pain, and no restrictions or limitations

 were placed on her functional capacity. (Id. at 220.)

      On    September      11,     2019,     at       the    recommendation         of   Dr.

 Velamuri, Mason underwent another excisional surgery and laser

 treatment without complications. (Id. at 215.) On September 13,

 2019,     Mason    met    with     Dr.    Velamuri           for    a    post-operative

 assessment. (Id. at 212.) For the first time since his initial

                                                  7
Case 2:20-cv-02484-SHM-atc Document 23 Filed 09/15/21 Page 8 of 22   PageID 958



 treatment of Mason, Dr. Velamuri opined that Mason should refrain

 from lifting her arms over her head, “as this could cause strain

 on the scars/incisions and cause them to reopen or worsen.” (Id.)

 He placed no time limitation on this restriction. (Id.)

        Also on September 13, 2019, Nurse Practitioner Temple wrote

 a patient letter asking that Mason be excused from work from

 July 31, 2019, to December 11, 2019. (Id. at 224.) As support,

 Temple’s    letter   says    that   Mason    “recently    had   multiple

 procedures, including excision and closures . . ., and that she

 must have sufficient time to heal . . . [or] the incisions may

 have    complications.”     (Id.)   Temple    says    that    Mason    has

 “restrictions of heavy lifting / no [lifting] greater than 5

 pounds from 7/31/19 to 12/11/19.” (Id.)

        C.   Aetna’s Review of Mason’s Claims

        Aetna initially approved Mason’s claim for STD benefits for

 the period beginning April 1, 2019. (D.E. No. 19-1 at 924.) On

 September 4, 2019, Aetna denied Mason’s claim for continued

 benefits beyond July 31, 2019, because she had failed to provide

 clinical data to substantiate a functional impairment that would

 preclude her from performing her work duties beyond July 31,

 2019. (Id.)

        Before making its decision, Aetna submitted Mason’s medical

 documentation to an independent peer physician for review. (Id.)

 On August 20, 2019, Victor Atun, M.D., a board-certified plastic

                                        8
Case 2:20-cv-02484-SHM-atc Document 23 Filed 09/15/21 Page 9 of 22        PageID 959



 surgeon, performed an initial physician peer review based, in

 part, on his complete review of all records of Mason’s treating

 physicians that had been received as of August 2019. (D.E. No.

 13 at 232.) After a recitation of the medical records, Dr. Atun

 opined     that   there    was     no    “significant     objective    clinical

 documentation that reveals a functional impairment that would

 preclude this claimant from performing the essential duties of

 her occupation . . . from 7/31/2019 through 9/29/2019.” (Id. at

 235.) To support his opinion, Dr. Atun noted that, at the time

 of his analysis, there were no clinical notes for the period in

 question, i.e., 7/31/2019 to 9/29/2019. (Id. at 233.) He then

 opined that, although the tissue rearrangement performed by Dr.

 Velamuri covered a large area, the records did not reflect that

 the wound itself was large enough to justify the impairment Mason

 claimed. (Id. at 233-34.) Based on his review of the operative

 reports and office notes for March, May, and June, he opined

 that a three-week lifting restriction would have more appropriate

 following the March revisional procedures. (Id.)

       On    September     4,     2019,    after    reviewing   all    pertinent

 information, Aetna denied Mason’s claim for STD benefits beyond

 July 31, 2019, and provided notice. (Id. at 291-92.) In its

 denial letter, Aetna explained that it had initially approved

 the claim through July 31, 2019, to allow Mason sufficient time

 for   post-operative           recovery     from    the    March      revisional

                                             9
Case 2:20-cv-02484-SHM-atc Document 23 Filed 09/15/21 Page 10 of 22          PageID 960



 procedures. (Id.) Aetna explained that the clinical data and

 documentation that it had received to date did not substantiate

 a functional impairment that would entitle Mason to benefits

 beyond July 31, 2019. (Id.) Aetna relied on the office notes of

 Mason’s treating physicians, particularly those from June 2019,

 which reflected Mason’s decreased levels of pain, consistent

 wound healing, and full range of motion. (Id.) Aetna also relied

 on   the    report   of    Dr.    Atun,     concluding    that      there    were

 insufficient     objective       findings    of   a   continued      functional

 impairment beyond July 31, 2019. (Id.)

       Mason   timely      appealed   Aetna’s      decision.   She     submitted

 additional documentation to support her claim for continued

 benefits,     including     Nurse    Practitioner        Temple’s     Attending

 Physician Statement, patient letters, and office notes covering

 treatment through September 13, 2019. (D.E. No. 19-1 at 925.)

 There is no evidence in the Administrative Record or pleadings

 that Mason returned to work or obtained FMLA leave after Aetna

 denied her application for STD benefits.

       After receiving those additional records, Aetna submitted

 for review all the updated medical records to a second peer

 physician, John A. Dean. (D.E. No. 13 at 170-75.) In his first

 report, Dr. Dean, a board-certified plastic surgeon, listed the

 various records that he had reviewed, which covered the September

 revisional procedures performed by Dr. Velamuri after Aetna’s

                                             10
Case 2:20-cv-02484-SHM-atc Document 23 Filed 09/15/21 Page 11 of 22          PageID 961



 initial denial. (Id.) Dr. Dean also discussed Mason’s treatment

 with a nurse in Dr. Velamuri’s office. (Id.)

       Dr. Dean concluded that there were no significant objective

 criteria to show a functional impairment that would preclude

 Mason from performing essential duties beyond July 31, 2019.

 (Id.)    Dr.   Dean   noted      that   Mason     had   not   demonstrated    any

 significant pain beyond July 2019, had no limitation of motion,

 and had not experienced prior skin healing problems. (Id.) The

 medical records and Dr. Dean’s discussion with Mason’s healthcare

 provider showed that Mason had significant improvement after her

 treatments. A lifting restriction was only necessary in the two

 weeks    following       the    September     procedures.     (Id.)   Dr.    Dean

 acknowledged and rejected the opinions of Dr. Velamuri and Nurse

 Practitioner      Temple       about   the   extended    lifting   restriction.

 (Id.)

       A month after Dr. Dean’s initial report, Aetna received

 additional documentation from Mason, including Dr. Gieschen’s

 office    notes    and    treatment      summaries      and   Temple’s   patient

 letters. (Id. at 129-132.) Aetna asked Dr. Dean to provide a

 supplemental report following his review. (Id.) On November 18,

 2019, after reviewing the additional records, Dr. Dean again

 concluded that Mason had failed to substantiate her alleged

 disability. (Id.) Dr. Dean again acknowledged and rejected the



                                              11
Case 2:20-cv-02484-SHM-atc Document 23 Filed 09/15/21 Page 12 of 22            PageID 962



 rationale     for    the       lifting     restrictions     imposed     by     Nurse

 Practitioner Temple, stating:

       The reason that [Temple] is giving to justify having
       the claimant take off additional time from work is to
       avoid stress on the scars for fear the scar formation
       may worsen . . . . [Mason’s] problem is with excessive
       scar formation, not weak scar formation. Weak scar
       formation may be influenced by excessive tension on
       scars due to heavy workload. By July 8, 2019, all scars
       were solidly (and excessively) healed and should not
       be negatively affected by heavy work.

 (Id. at 131.)

       Aetna next submitted Mason’s records to two additional peer

 review physicians, Gregg Goldin, M.D. and Jamie L. Lewis, M.D.

 Dr. Goldin, a board-certified radiologist, opined that Mason’s

 radiation treatments would not impact her overall functional

 capacity. (Id. at 109-114.) Dr. Goldin concluded that, based on

 Mason’s     job   description,       no    significant      objective      clinical

 documentation revealed functional impairment to preclude her

 from performing the essential duties of her occupation from July

 8, 2019, through the present. (Id.)

       Dr.   Lewis,      a    physical     medicine   and    rehabilitation/pain

 specialist, reached the same conclusion, noting that Mason’s

 physical    examinations         revealed    no   limited    range    of     motion,

 delayed healing, or motor weakness that would substantiate the

 claimed disability. (Id. at 90-96.) Dr. Lewis stated that Mason

 was   not   functionally         impaired,    would   not     require      specific

 restrictions      and       limitations,    and   ultimately    concluded      that

                                              12
Case 2:20-cv-02484-SHM-atc Document 23 Filed 09/15/21 Page 13 of 22   PageID 963



 there were no significant objective findings to substantiate

 impairment in functional capacity beyond August 1, 2019. (Id.)

       On February 17, 2020 the ARC considered Mason’s appeal.

 (Id. at 36-40.) The ARC reviewed all medical documentation Mason

 submitted,     including    the   updated     records    evidencing    the

 treatment, procedures, and limitations rendered and imposed by

 her treating healthcare providers in September and October 2019,

 as well as all five physician peer reviews. (Id.) In upholding

 the denial of Mason’s claim, the ARC determined there were no

 significant objective findings to substantiate the existence of

 a qualifying functional impairment beyond July 31, 2019. (Id.)

 The ARC provided detailed summaries of the medical records,

 treatments, and Mason’s progress. (Id.) It further acknowledged

 and   rejected    the   justification       for   the   restrictions   and

 limitations imposed by Mason’s treating physicians, adopting

 instead the analysis and conclusions reached by the numerous

 peer review physicians. (Id.) The ARC denied Mason’s claim. (Id.)

 II.   Jurisdiction

       The Court has jurisdiction over this action pursuant to 28

 U.S.C. § 1331. Questions presented by ERISA arise under the laws

 of the United States.

 III. Standard of Review

       “Because the role of a district court in ERISA matters is

 not to determine whether issues of fact exist for trial, but to

                                        13
Case 2:20-cv-02484-SHM-atc Document 23 Filed 09/15/21 Page 14 of 22    PageID 964



 review the administrative record before it, district courts

 should more properly characterize their role in such proceedings

 as   encompassing    elements   of   both   bench   trials   and     summary

 judgments.” See Jensen v. Aetna Life Ins. Co., 32 F. Supp. 3d

 894, 897 (W.D. Tenn. 2014) (quoting Gibson v. Prudential Ins.

 Co. of Am., 513 F. Supp. 2d 950, 956 (E.D. Tenn. 2007)); see

 also Wilkins v. Baptist Healthcare Systems, Inc., 150 F.3d 609,

 617-620 (6th Cir. 1998) (Gilman, J., concurring) (explaining

 that the adjudication of ERISA cases requires an approach not

 defined by either the bench trial or summary judgment standard).

       A denial of ERISA benefits is “to be reviewed under a de

 novo standard unless the benefit plan gives the administrator or

 fiduciary discretionary authority to determine eligibility for

 benefits or to construe the terms of the plan.” Firestone Tire

 & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989). When the

 administrator has discretionary authority, as Aetna does in the

 present case, its decision is reviewed under the arbitrary-and-

 capricious standard.      See Jackson v. Blue Cross Blue Shield of

 Michigan Long Term Disability Program, 761 F. App’x 539, 543

 (6th Cir. 2019).      ”Despite this deferential standard, however,

 [a court’s] review is no mere formality . . . . Instead, [it is]

 required to review ‘the quality and quantity of the medical

 evidence and the opinions on both sides of the issues.’” Glenn

 v. MetLife, 461 F.3d 660, 666 (6th Cir. 2006) (aff’d, 554 U.S.

                                        14
Case 2:20-cv-02484-SHM-atc Document 23 Filed 09/15/21 Page 15 of 22        PageID 965



 105 (2008)) (quoting McDonald v. Western–Southern Life Ins. Co.,

 347 F.3d 161, 172 (6th Cir. 2003)).

 IV.    Analysis

        ERISA   plans   are   products    of    their    drafting.     A   plan’s

 requirements bind participants. See Cooper v. Life Ins. Co. of

 N.Am., 486 F.3d 157, 166 (6th Cir. 2007). Courts are bound by

 plan   specifications,       and   administrators       have    discretion    to

 interpret those provisions. See Curry v. Eaton Corp., 400 Fed.

 Appx. 51, 66 (6th Cir. 2010).

        Under the arbitrary-and-capricious standard, courts must

 uphold the administrator’s denial of benefits if it is “the

 result   of    a   deliberate,     principled    reasoning      process”     and

 “supported by substantial evidence.” DeLisle v. Sun Life Assur.

 Co.    of      Canada, 558    F.3d      440,    444      (6th    Cir.     2009)

 (quoting Glenn, 461 F.3d at 666). “[W]hen a plan administrator

 chooses to rely upon the medical opinion of one doctor over that

 of another in determining whether a claimant is entitled to ERISA

 benefits, the plan administrator’s decision cannot be said to

 have been arbitrary and capricious because it would be possible

 to offer a reasoned explanation, based upon the evidence, for

 the plan administrator’s decision.” See Jackson, 761 F. App’x at

 545 (quoting McDonald, 347 F.3d 161, 169). However, as part of

 the    arbitrary-and-capricious       analysis,        courts   may   consider

 whether the administrator “ignored favorable evidence submitted

                                          15
Case 2:20-cv-02484-SHM-atc Document 23 Filed 09/15/21 Page 16 of 22   PageID 966



 by [plaintiff’s] treating physicians, selectively reviewed the

 evidence it did consider from the treating physicians, failed to

 conduct its own physical examination, and heavily relied on non-

 treating physicians.”       Shaw v. AT&T Umbrella Ben. Plan No. 1,

 795 F.3d 538, 547 (6th Cir. 2015).

       Mason argues that Aetna’s denial of STD benefits after July

 31, 2019 was arbitrary and capricious. (D.E. No. 18 at 910.) She

 contends that Aetna did not properly consider the limitations

 placed by her treating healthcare providers and instead relied

 entirely on the opinions of doctors who had not examined or

 spoken with her. (D.E. No. 18. at 912.) Mason argues that the

 scar tissue remaining after her procedures is an objective

 finding that substantiates her claim for STD benefits. (Id.)

 FedEx argues that the review of Mason’s claim was not arbitrary

 and capricious. (D.E. No. 19 at 929.) It argues that Aetna did

 consider the records submitted by Mason’s treating physicians

 and that the reliance on non-treating physicians did not render

 its decision arbitrary and capricious. (Id. at 930-31.)

       The Administrative Record contains substantial evidence

 supporting Aetna’s denial of Mason’s STD claim. Its denial was

 not arbitrary and capricious.

       A. Mason’s Healthcare Providers

       Treatment notes from Mason’s healthcare providers do not

 clearly establish that Mason qualified for an extension of

                                        16
Case 2:20-cv-02484-SHM-atc Document 23 Filed 09/15/21 Page 17 of 22    PageID 967



 benefits beyond July 31, 2019. Before the March revisional

 procedures, treatment notes entered by Dr. Velamuri and Dr.

 Gieschen fail to show any limitation, restriction, or functional

 impairment caused by the original scarring. (D.E. No. 13 at 187-

 89, 148-50.) After the procedures, treatment notes entered by

 Nurse     Practitioner     Temple     recommend   a   five-pound     lifting

 restriction. (Id. at 179.) However, the same notes also reflect

 an expected recovery date of June 22, 2019. (Id.) It does not

 appear that Temple intended the initial restriction to last

 beyond a brief recovery period. By June 20, 2019, Temple’s office

 notes reflect that Mason’s surgical sites had fully healed and

 do not show a continued restriction that would qualify as a

 Disability under the Plan. (Id. at 239-40.)

         That Dr. Velamuri performed a second revisional surgery in

 early September 2019 also suggests that Mason did not meet the

 Disability definition beyond Ju1y 31, 2019. Dr. Velamuri’s pre-

 operative assessment from August 22, 2019, reflects some levels

 of continued scarring and pain, but confirms improvement of these

 symptoms since the March operations. (Id. at 219-21.) The August

 22 assessment also shows that Mason had a full range of motion

 and   does     not    reflect   any   restrictions    or   limitations   her

 functional capacity (Id.)

         The   notes   entered   after   the   September    2019   revisional

 procedures do not adequately support the continuation of benefits

                                          17
Case 2:20-cv-02484-SHM-atc Document 23 Filed 09/15/21 Page 18 of 22   PageID 968



 beyond July 31, 2019.       It is not clear that Dr. Velamuri intended

 his September 13th lifting restriction to extend back to July

 31. Dr. Velamuri’s notes are also ambiguous about the purpose of

 the restriction – wound healing or long-term prevention of

 hypertrophic and keloid scar formation. (Id. at 212.) Nurse

 Practitioner     Temple’s     September     13th   lifting   restriction,

 retroactively dated to July 31, is not entitled to significant

 weight. Temple’s June 20th notes reflect that Mason had fully

 recovered from the March revisional procedures. (Id. at 239.)

 The retroactive restriction appears to be an attempt to justify

 Mason’s absence from work after July 31, 2019, and preserve

 Mason’s coverage under the Plan.

       B.    Aetna’s Reviewing Physicians

       Aetna’s reviewing physicians consistently found that the

 documentation provided by Mason did not support the extension of

 benefits beyond July 31, 2019. It was reasonable for Aetna to

 rely on the medical opinions of those doctors. Aetna’s first

 reviewing physician, plastic surgeon Dr. Victor Atun, found “no

 significant objective clinical documentation that would preclude

 [Mason] from performing the essential duties of her occupation

 . . . from 7/31/2019 through 9/19/2019.” (Id. at 235.) He found

 that a three-week lifting restriction after the first revisional

 procedures would have been more appropriate. (Id.) Dr. Atun




                                        18
Case 2:20-cv-02484-SHM-atc Document 23 Filed 09/15/21 Page 19 of 22          PageID 969



 reached those conclusions after his review of the records of

 Mason’s treating physicians. (Id. at 232.)

       Aetna’s second reviewer, plastic surgeon Dr. John A. Dean,

 also concluded that there were not significant objective criteria

 to show a functional impairment beyond July 31, 2019. (Id. at

 170-75.) Mason had not demonstrated pain beyond July 2019, had

 no limitation of motion, and had not previously experienced

 problems    healing    after   surgery.       (Id.)     Dr.   Dean   made   those

 findings based on a review of Mason’s treatment records and a

 discussion with Dr. Velamuri’s office. (Id.) Dr. Dean provided

 a   supplemental      report        after     Aetna     received     additional

 documentation and again concluded that Mason had failed to

 substantiate her disability. (Id. at 129-132)

       Two additional peer review physicians, Gregg Golding, M.D.

 (Radiology)    and    Jamie    L.    Lewis,      M.D.   (Physical    Medicine    &

 Rehabilitation/Pain) reached the same conclusion. Dr. Golding

 concluded that no significant objective clinical documentation

 revealed functional impairment beyond July 8, 2019. (Id. at 109-

 14.) Dr. Lewis noted that Mason’s physical examination revealed

 no limited range of motion, delayed healing, or motor weakness

 that would substantiate the claimed disability. (Id. at 90-96.)

 He concluded that there were no significant objective findings

 to substantiate impairment in functional capacity beyond August

 1, 2019. (Id.)

                                             19
Case 2:20-cv-02484-SHM-atc Document 23 Filed 09/15/21 Page 20 of 22       PageID 970



        As part of Mason’s appeal, the ARC considered all medical

 evidence Mason submitted as well as the five physician peer

 reviews.       (Id.    at   36-40.)    It   acknowledged    and   rejected   the

 justification for the restrictions and limitations imposed by

 Mason’s treating physicians, adopting instead the analysis and

 conclusions reach by the peer review physicians. (Id.)

        Mason’s criticism of Aetna’s claims process is not well

 taken.        The Administrative Record demonstrates that Aetna’s

 reviewing physicians did not ignore or selectively review the

 evidence       that    Mason’s    treating        physicians   submitted.    The

 reviewing physicians were aware of the scarring that remained

 after        Mason’s    various       procedures      and   the    restrictions

 recommended       by    Mason’s   treating        healthcare   providers.    The

 reviewing physicians found that the submitted evidence did not

 support Mason’s claim for extended disability benefits. They

 expressly addressed and rejected the reasons offered for Mason’s

 limitations. The ARC also reviewed the evidence submitted by

 Mason’s treating physicians. The ARC’s ultimate denial of Mason’s

 claim is not rendered arbitrary and capricious by the fact that

 it chose to credit the reviewing physicians over Mason’s treating

 healthcare providers. See Jackson, 761 F. App’x at 545.

        Aetna’s file-only review also does not render its denial of

 benefits arbitrary and capricious. The Sixth Circuit has found

 that     a    file-only      review     “raise[s]     questions”    about    the

                                              20
Case 2:20-cv-02484-SHM-atc Document 23 Filed 09/15/21 Page 21 of 22    PageID 971



 thoroughness and accuracy of the benefits determination where

 the file reviewer “concludes that the claimant is not credible”

 or where the administrator, “without any reasoning, credits the

 file reviewer’s opinion over that of a treating physician.” See

 Judge v. Metro. Life Ins. Co., 710 F.3d 651, 663 (6th Cir. 2013).

 Aetna’s    reviewing    physicians      based     their   conclusions     on

 objective evidence, such as Mason’s reported pain, mobility, and

 healing history, as opposed to credibility determinations. They

 expressly addressed and rejected the reasons offered for Mason’s

 limitations.     As   discussed    above,    the    notes   from     Mason’s

 healthcare    providers    did    not   provide    significant     objective

 evidence to support Mason’s claim for extended disability.                In

 this instance, Aetna’s file-only review does not suggest that

 its denial of Mason’s claim was arbitrary and capricious.

       C.     Disabilities Arising After Aetna’s Denial

       On September 4, 2019, Aetna denied an extension of Mason’s

 STD benefits from July 31, 2019, to December 11, 2019. On

 September 11, 2019, Mason underwent a second round of revisional

 procedures. Dr. Dean, one of Aetna’s reviewing physicians, noted

 that those procedures would likely require a two-week recovery

 period. (D.E. No. 13 at 136.) The Court cannot award STD benefits

 for this acknowledged recovery period. Under the terms of the

 Plan, an employee on unapproved disability automatically loses

 coverage unless she obtains an approved leave of absence under

                                         21
Case 2:20-cv-02484-SHM-atc Document 23 Filed 09/15/21 Page 22 of 22    PageID 972



 the FMLA.    (Id. at 858.) Mason was on unapproved disability as

 of July 31, 2019. There is no indication that she obtained

 approval for FMLA leave.       She has not established coverage under

 the Plan at the time of the second revisional procedures and is

 not entitled to benefits related to her recovery.

 V.    Conclusion

       For   the   foregoing    reasons,   FedEx’s   Motion   for     Summary

 Judgment    is    GRANTED.    Mason’s   Motion   for   Judgment      on   the

 Administrative Record is DENIED.



       SO ORDERED this 15th day of September, 2021.



                                            /s/ Samuel H. Mays, Jr.
                                           SAMUEL H. MAYS, JR.
                                           UNITED STATES DISTRICT JUDGE




                                         22
